Appeal by three public officials named in the report of the August "A” Grand Jury of Westchester County from an order of the County Court, Westchester County, dated September 30, 1977, which accepted the report and directed that it be sealed and not filed as a public record until at least 31 days after service of a copy of the order and report upon the public officials or, if an appeal be taken, until the disposition thereof. Order modified, on the law, by adding thereto a provision that the following portions of the report shall be deleted therefrom and permanently sealed prior to the filing of the report as a public record: (1) specification (e) on page 4; (2) specification (a) on pages 6-7; (3) specification (a) on page 8; (4) the phrase "and termination of his employment with the Board” in the first sentence of the first paragraph on page 6; and (5) page 9. As so modified, order affirmed, without costs or disbursements. The portions of the report which are directed to be deleted and permanently sealed are not supported by a preponderance of the credible and legally admissible evidence, as required by CPL 190.85 (subd 2, par [a]). Furthermore, the language contained on page 9 of the report is also subject to deletion because it criticizes identifiable persons who were never afforded an opportunity to appear before the Grand Jury (see CPL 190.85, subd 2, par [b]). The Grand Jury’s recommendation of a specific disciplinary measure is not authorized by statute; a court may accept only those recommendations in the report which basically track the statute in recommending "removal or disciplinary action” (CPL 190.85, subd 1, par [a]; Matter of Rockland County Grand Jury, 51 AD2d 984). Finally, we reiterate that matter concerning misconduct by a public servant should not be combined in one report with matter proposing recommendations for legislative, executive or administrative action (Matter of Rockland County Grand Jury, supra). Gulotta, J. P., Shapiro, Cohalan and O’Connor, JJ., concur.